Fritz, J.
I concur in the ultimate conclusion that the trial court committed prejudicial error in failing to sustain the plea in abatement of the Central Surety & Insurance Corporation. However, it is sufficient for the determination of this case to base that conclusion upon the sole ground that the right to join the insurer was predicated on a policy written prior to the amendment of sec. 85.25, Stats. 1927, by ch. 467, Laws of 1929, which did not become effective until September 7, 1929. Consequently, the statutory provision which was imported into the contract by virtue of sec. 85.25, Stats., was still the same as when it was construed in Morgan v. Hunt, 196 Wis. 298, 220 N. W. 224, and the rule there stated as to the effect of the so-called “no action” clause is applicable and controls in this case, which involves a policy in which the same “no action” clause is embodied.
In my opinion, the amendment in 1929 by ch. 467 was enacted for the very purpose of obviating the effect of the rule in Morgan v. Hunt, supra. Its purpose was to impose upon an insurer liability which was immediately enforceable whenever injury and damages were sustained under circumstances and conditions which were within the coverage of its policy. Irrespective of policy provisions to the contrary, so far as those who sustained such damages were concerned, the right of recovery under the policy was not to be contingent, or to be deferred until liability, *635including the amount thereof, had become fixed or certain by final judgment against the assured. The language used in ch. 467, Laws of 1929, is fairly susceptible of construction consistent with that purpose, and as the statute is remedial it is to be construed liberally, to further its purpose, and thus suppress the mischief at which it was directed.
On the other hand, the failure of the 1929 legislature to also pass the bill by which it was proposed to similarly amend sec. 260.11, Stats., and which related to who could be made parties defendant in any and all kinds of actions, does not convincingly indicate that it was not the legislative intention, in .amending sec. 85.25, Stats., to authorize joining as parties defendant insurers who are in the limited class affected by that statute.
At all events, I am of the opinion that judicial construction restricting the effect of the amendment by ch. 467, Laws of 1929, should be reserved until a case is presented in which the determination of the respective rights and obligations of the parties actually necessitates such construction, and parties who will be seriously prejudiced by restricted construction will have had an opportunity to be heard on the question.
I am authorized to state that Mr. Justice Fowler joins in this opinion,